      Case 2:21-cv-01062-JTM-JVM Document 78 Filed 08/17/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF FALCON                                 CIVIL ACTION NO.: 21-01062
 GLOBAL OFFSHORE II LLC, AS
 OWNER, SEACOR MARINE LLC                                SECTION: “H” (1)
 AS MANAGER/OPERATOR, AND
 SEACOR LIFTBOATS LLC, AS                                JUDGE JANE TRICHE MILAZZO
 ALLEGED OWNER/OPERATOR OF
 THE SEACOR POWER PETITIONING                            MAGISTRATE JUDGE
 FOR EXONERATION FROM OR                                 JANIS VAN MEERVELD
 LIMITATION OF LIABILITY


                                            ORDER

       Considering the foregoing Joint Motion for Voluntary Dismissal Pursuant to FRCP 41;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the motion is
GRANTED and Donjon Marine Co., Inc. is hereby dismissed without prejudice pursuant to
Federal Rule of Civil Procedure 41. Furthermore, Claimant reserves all claims and causes of action
against all remaining defendants.

       New Orleans, Louisiana this    17th day of       August                    , 2021.




                                                    JUDGE
